UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6420



WILLIE DOCKERY, Department of Corrections Unit
#4630,

                                            Plaintiff - Appellant,

          versus

MARTHA HILL, Unit Nurse at Unit #4630; DR.
POWELL, Unit Psychologist at Unit #4630;
SERGEANT WILSON, Unit Sergeant at Unit #4630;
JAMES B. TENNEY, M.D., Director, Health Ser-
vices, Buncombe County Investigation of Martha
Hill,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Graham C. Mullen, District
Judge. (CA-95-2)

Submitted:   June 20, 1996                  Decided:   July 2, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Willie Dockery, Appellant Pro Se. William McBlief, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina; Keith Spurling
Snyder, BUNCOMBE COUNTY ATTORNEY'S OFFICE, Asheville, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Dockery v. Hill, No. CA-95-2 (W.D.N.C. Jan. 5, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3